[Missing Graphic Reference] 1401 McKinney, Suite 2400 (77010-4035) · Post Office Box 42807 · Houston, Texas 77242-2807 Phone 713.759.2600 Sherry D. Williams Vice President and Corporate Secretary September 24, 2007 VIA EDGAR Melissa Duru, Esq. Division of Corporation Finance Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re:Halliburton Company Definitive Proxy Statement on Schedule 14A Filed April 11, 2007 File No. 333-128750 Dear Ms. Duru: Please accept this letter as confirmation that you have approved an extension of time for Halliburton to respond to the SEC Comment Letter issued on August 21, 2007. The new deadline for the Company’s response is October 16, 2007. Please contact me if you need further information, and thank you for your professional courtesies and attention relative the additional time requested. Sincerely, /s/ Sherry D. Williams Sherry D. Williams
